 LOCAL 636,PLUMBERS AND PIPEFITTERSLocal 636,United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIOandMechanical Contractors Associationof Detroit,Inc. Case7-CC-435June 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn August 13, 1968, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding,finding that Respondent had engaged incertainunfair labor practices as alleged in thecomplaint,and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions totheTrialExaminer'sDecision,and a supportingbrief.The Charging Party filed a brief in support oftheTrialExaminer'sDecision and in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings,'conclusions and recommendations of theTrial Examiner as modified herein.The issue in this and related cases in determiningwhether a union by its conduct has violated Section8(b)(4)(B)of the Act' is whether the dispute isbetween the union and the person against whom theunion's action is directed or between the union andanother person.This issue can be resolved, asrecently stated by the Court of Appeals for the FirstCircuit,' by a consideration of two questions: (1)What was the union seeking? (2)Was the personagainst whom the union directed its action in aposition to do anything about it?As we agree with the Trial Examiner that it is unnecessary to reach thequestion of historical practice,we do not adopt his further finding that thepipingwork here involved has not historically and traditionally beenperformed at the jobsite.See and compareN.L.R.B.v.InternationalLongshoremen'sAssociation,(Bd ofHarbor Commissioners),331 F.2d712, 719 (C.A. 3).Section 8(bX4) provides that it shall be an unfair labor practice for alabor organization"(i)to engage in, or to induce or encourage anyindividual...to engage in a strike or a refusal. . .to use,manufacture,process.or otherwise handle or work on any goods ... or to performany services,or (ii) to threaten,coerce,or restrain any person engaged incommerce ... where in either case an object thereof is:... (B) forcing orrequiring any person to cease using, selling,handling,transporting, orotherwise dealing in the products of any other producer, processor, or189Page Plumbing was the mechanical contractorinvolved in the construction of an additionalbuilding for Holy Cross Hospital. The engineer andarchitect retained by the Hospital specified in theirplans that room heating and cooling should beprovidedby factory-pipedfancoilunits.'Allbidders,includingPage,were advised of thisspecification and submitted their bids in reliancethereon.The specifications further provided that thearchitectwas to supervise the work and that he"shall interpret the Specifications.and shalldecide all other questions in connection with thework."Although aware of the specifications, Respondentinsisted to Page that the latter'semployees, whoweremembers of Respondent,were entitled tofabricate and install certain piping on the fan coilunits in accordance with the collective-bargainingcontract between Respondent and an association ofwhich Page was a member.The contract providedthat "all pipe two inches(2") and under and allhanger rods are to be cut, threaded,and installed byemployees on the job."Inasmuch as the contractbetween Page and Holy Cross Hospital requiredPage to perform all work"in strict accordance withthe specifications,"Page was without power tocomply with Respondent's request.However, in anattempt to satisfy Respondent, Page did propose tothe architect that the piping of the fan coil unitsprovided for in the specifications be fabricated attheconstruction site.The architect rejected theproposal and insisted that the units be shipped tothejobpreassembled,asrequiredbythespecifications.Thereafter,asconcededbyRespondent and found by the Trial Examiner,Respondent induced the employees of Page at theHoly Cross Hospital job site not to handle themanufacturer,or to cease doing business with any other person .'Beacon Castle SquareBldg Corp. v. N.L.R.B.,406 F.2d 188(C A. 1).''In agreeing with the Trial Examiner that the specification required thatthe fan coil units be prepiped, we rely on the following facts: (1)Noble, themechanical engineer,prior to drawing up the particular specificationinvolvedhere,consultedwith severalmanufacturers concerning thearrangement of the valves and piping in a single compartment and theability of the manufacturers so to prepipe the units,and thereafter includedthose able to prepipe in the list of approved manufacturers. (2) Noble, atthe time of drawing up the specification,intended that it require prepiping.(3)Nelson,the architect,and Noble agreed,,in conferences concerning thespecifications,that the fan coil units be prepiped. (4) Noble, during the bidperiod,advised contractors that the specification required prepiping. (5)Page understood at the time he submitted his bid that the specificationcalled for prepiping.(6) The end pocket valves, which the specificationclearly required to be installed by the manufacturer of the fan coil units,are incorporated in and held in place by the associated or end pocketpiping,and this is the normal way in which the valves are installed in thefan coil unit.(7) A prototype prepiped fan coil unit was delivered to theconstruction site and was there repiped by Respondent'smembers inaccordance with instructions from Page to provide(a) that the end pocketpiping be in position for connection to the permanent piping,and (b) thatthe valves be easily accessible for maintenance purposes; the improved unitwas then returned to the manufacturer for use as a prototype in themanufacture of identical units which could be used interchangeablythroughout the building,interchangeability being an underlying reason forrequiring prepiping.(8)Noble subsequently visited the manufacturer'splantforthepurposeof instructing themanufacturer as to theacceptability of the piping.177 NLRB No. 14 190DECISIONSOF NATIONALLABOR RELATIONS BOARDfactory-preassembled fan coil units.It is obvious from the foregoing facts that Page,although willing to do so, was powerless to complywith Respondent's demand. As the Hospital throughitsarchitectwould not relax or change thespecifications for the job,a strike against PagewouldbefruitlessintermsofachievingRespondent's objective,unlessPage's customer, theHospital or its architect, was thereby persuaded tochange the contract specifications so as to permitPage's employees to fabricate certain piping on thejob. In the real and practicalsensePage was aneutral;itwas caught between the conflictingdemands of the Respondent and the Hospital, andwas without power to resolve the conflict in themannerdesired by Respondent. Section 8(b)(4) oftheAct was intended to protect "employers in theposition of neutrals between contending parties."'Inasmuch as Page was incapable of complying withRespondent's demands, an object of Respondent'sconduct directed at Page must inevitably have beento cause Page to rescind its contract and thus ceasedoing business with the Hospital, a violation ofSection 8(b)(4)(B) of the Act.'Indeciding that Page was not the primaryemployer, we have used the "right to control" test.'This is the most readily available analytical tool indecidingtheprimary-secondarydichotomy andconforms, we believe, with the Congressional intentinproscribing secondary boycotts. It has receivedthe approval of a number of Courts of Appeals." Asexplained by Judge Prettyman:'.The basic criterion is, as the statute (Section8(b)(4))specificallyprovides,theobject,orobjects, of the union action. So the problem is:What was the object? The Board has held severaltimes that, if a union demands that a contractordo something he is powerless to do except byceasingtodo business with somebody notinvolved in the dispute, it is manifest that anobject of the union is to induce this cessation ofbusiness.The courts to which this problem hascome have agreed with the holdings.We think this is rational and proper reasoning.Recently the Court of Appeals for the EighthCircuit'° expressed the view that the teachings of theSupreme Court's opinion in theNational Woodwork'NationalWoodworkManufacturers Assn vN L.R B.386 U S. 612,625.'PipeFittersLocal No.120 (Mechanical Contractors'AssociationofCleveland,Inc.),168 NLRB No. 138,Local 5,Plumbers(Arthur VenneriCompany),137NLRB828, enfd.321 F.2d 366(C A.D C.),cert. denied375 U.S. 921,International Longshoremen's Association(Boardof HarborCommissioners),137 NLRB1178, 1182,enfd.331 F.2d 712, 717 (C A. 3)'Idem.'NationalWoodworkManufacturersAssn v N L.R B.354 F.2d 594(C.A. 7);Ohio ValleyCarpenters District Council,U B. of C v N L.R B.339F.2d 142 (C.A. 6);N.L.R B.v.InternationalLongshoremen'sAssociation,331 F.2d 712 (C A.3);Local 5,Plumbers (Arthur VenneriCompany) v. N L R B,321 F.2d 366(C.A.D.C );N.L R B.vEnterpriseAssociation,285 F 2d 642 (C A. 2)'OhioValley Carpenters District Council,U.B of C v. N.L R.B.,339F.2d 142, 145 (C A. 6)case" indicate that "right to control" in and of itselfcan no longer be considered of decisive significance.We do not agree with this reading of theNationalWoodworkopinion. TheNationalWoodworkcaseas it came before the Supreme Court involved onlya situation where the contractor against whom therespondent union struck had the power either tofabricatedoorsonthejobsiteorpurchaseprefabricated doors.He elected to do the latter.That case before the Board also involved anallegation that the respondent union had violated8(b)(4)(B)by striking other contractors whosecontractswith the owners of the constructionprojects involved specified that the contractorsshould furnish and install prefinished doors. TheBoard held that the union's refusal to permithandling of these doors was a violation of Section8(b)(4)(B).' 2The court of appeals affirmed thisfinding." The union did not seek review thereof. Inthe light of this situation the Supreme Court saidthat the Board's "right to control" doctrine was notbefore the Court.' ° It seems to us, therefore, that thewords used by the Court in rationalizing its holdingmust be considered exclusively in the light of thequestion before it. It would be anomalous to arguethat, although the Court expressly stated that it wasnotdetermining the validity of the "right tocontrol" test, it nevertheless rejected that test.Therefore,untiltheSupremeCourt explicitlydecides to the contrary, the Board will continue touse the "right to control" test in appropriatecircumstances in determining whether an unlawfulsecondary boycott exists."Accordingly, we find, in agreement with the TrialExaminer, that by its conduct vis-a-vis Page,Respondent engaged in unfair labor practices withinthemeaning of Section 8(b)(4)(i) and (ii)(B) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, and"American Boiler Manufacturers AssociationvN.L.R B.,404 F 2d 556(C.A. 8)"National Woodwork Manufacturers Assnv.N L R.B,supra."Metropolitan District Councilof Philadelphia,U.B C. & J of A(NationalWoodwork ManufacturersAssociation),149 NLRB 646."NationalWoodwork Manufacturers AssnvN L R.B,354 F 2d 594(C.A. 7)."NationalWoodwork Manufacturers AssnvN L R B ,supraat 616,fn. 3."InBeacon Castle Square Building CorpvN L R B,supra, adecision handed down subsequent to the Supreme Court'sopinion inNationalWoodwork,the First Circuit Court of Appeals denied a petitionfor review of a Board order(170 NLRB No. 126) dismissing a complaintalleging 8(b)(4)(i)and (ii)(B)violation and in doing so applied the "right tocontrol"test. It is true that in a footnote "moreover"argument,the courtreferred to the Eighth Circuit's decision inAmerican Boiler ManufacturersAssn, in support of its Decision, but this was dictum LOCAL636, PLUMBERS AND PIPEFITTERSordersthatRespondent,Local636,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, its officers,agents,and representatives, shall take the action set forth inthe TrialExaminer'sRecommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,Trial Examiner:The trial in thisproceeding,with all parties represented,was held beforeme in Detroit,Michigan,on several days between April 8andMay 3,1968, upon a complaint of the GeneralCounsel issued onMarch 18, 1968,' and respondent'sanswer.'Ingeneral,the issue litigated was whetherrespondent violated Section 8(b)(4)(i) and (ii)(B) of theAct. Particularly,the questions for decision are as follows:1.Did an object of respondent'sinducement ofemployees of Page Plumbing and Heating Company(herein called Page Plumbing)to refuse to handle orinstall factory piped fan coil room heating and coolingunits in a hospital under construction at which PagePlumbing is the mechanical contractor fall within theproscriptions of Section 8(b)(4)(B)of the Act?2.A subsidiary question relating to respondent's objectis:Did the architectural specifications for the constructionof the building in question require the installation offactory piped fan coil room units by Page Plumbing.Upon the entire record,'upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made and the ablebriefs submitted by the parties, I make the following:FINDINGS OF FACT1.JURISDICTIONThere arethree entrepreneurial entities involved in thisproceeding.They are Holy Cross Hospital, FranciscanSistersofMichigan, Inc. (herein calledHoly CrossHospital),for whose account a hospital building is beingerected in Detroit,Michigan; Page Plumbing which wasawarded the contract to perform the mechanical work,including the installation of fan coil room units, on thebuildingunderconstruction;andSchemenauerThe complaint was issued on a charge filed on March 5, 1968, byMechanical Contractors Association of Detroit,Inc. (herein called theAssociation).'During the trial the complaint and answer were revised in severalrespects.Insofar as the complaint is concerned paragraph 9 was amendedto remove the designation of employer from Holy Cross Hospital and toallege only that it is a person within the meaning of those sections of theNational Labor Relations Act, as amended(herein called the Act), setforth in the paragraph; paragraph 11 was amended by striking thefollowing names and designations opposite those names- Don McNamara,Tom Williams,Pete Boyle,and Bill Palmer; paragraph 18 was stricken inits entirety;and the following paragraph was substituted for paragraph 20On or about March 4,1968, two pre-piped Schemenauer fan coil unitstowhichwere attached the Robertshaw valves,according to thespecifications referred to in paragraphs 12, 13, and 16 above, weretransported to the Holy Cross Hospital jobsite.Upon the amendment of the complaint paragraphs 8, 9, 11, and 20 of theanswer were amended to admit the correspondingly numbered paragraphsof the amended complaint,and paragraph 18 of the answer was stricken.'Issued simultaneously is a separate order correcting the stenographictranscriptof this proceeding in several respects[Omitted frompublication]191Manufacturing Company (herein called Schemenauer), themanufacturer of the fan coil room units which Page is toinstall in the hospital building.Holy Cross Hospital owns and operates a hospital inDetroit,Michigan. The hospital building presently beingbuilt will, when completed, serve as an addition to HolyCrossHospital's existingfacility.Schemenauer is engaged at Holland, Ohio, in themanufacture and sale of fan coil heating and cooling unitsand related equipment. Schemenauer annually sells andships directly to customers located outside the State ofOhio, products valued at more than $50,000.Page Plumbing, a member of the Association, thechargingparty in this proceeding, is a machanicalcontractor in the building and construction industry,whose place of business is located at River Rouge,Michigan.During 1967, a representative period, PagePlumbing purchased and received in the State of Michiganproducts valued at more than $50,000 from supplierslocated in other States. Page Plumbing bought goods andsuppliesworth more than $50,000 from vendors locatedoutside the State of Michigan for use in connection withitswork at the building being erected for Holy CrossHospital.On the foregoing facts I find that Holy Cross Hospitalis a person within the meaning of the Act.' I further findthat the assertion of jurisdiction over this matter by theBoard is warranted. S.M. Kisner, et al.,131NLRB 1196,1198-00;SiemonsMailing Service,122NLRB 81, 85;McAllister Transfer, Inc.,110 NLRB 1769, 1771-72.II.THE LABORORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly this case concerns itself with the refusal,concededly induced by respondent, of employees of PagePlumbing to handle fan coil units manufactured bySchemenauer or to install them, in rooms of a hospitalbuilding being erected for Holy Cross Hospital becausethey were not piped at the construction site, but, instead,arrived there with factory attached piping measuring 2inches and less in diameter.The complaintalleges,and the General Counsel and theAssociation argue,' that respondent's inducement of theemployees in question not to install the factory piped fancoil room units was violative of Section 8(b)(4)(B) of theAct` for the reason that the piping of the units was notwithin the control of Page Plumbing. This argument, inturn, rests upon the General Counsel's contention that thearchitectural specifications,which form part of PagePlumbing's building contract with Holy Cross Hospital,require Page Plumbing to furnish and install factory pipedfan coil room units.'For a discussion of the impact upon commerce of the hospital industrygenerally,seeButteMedical Properties, etc..168 NLRB No. 52'As the arguments of the General Counsel and the Association aresimilar they will be referred to as the General Counsel's contentions'Section 8(b)(4)(B), commonly referred to as the Act's secondary boycottprovision,reads as follows:Sec. 8....(b) It shall be an unfair labor practice for a labor organization or itsagents- 192DECISIONSOF NATIONALLABOR RELATIONS BOARDClaiming that its object in inducing employees of PagePlumbing not to handle thefactorypiped fan coil roomunitsdid not fall within the proscription of Section8(b)(4)(B)of the Act, respondent contends that it did notviolate that section.The objectof its inducement,arguesrespondent,was to enforce its collective-bargainingagreement with Page Plumbing which provides for jobsitepiping of such units when,as here,the pipe measures 2inches or less in diameter.The purpose of this provision,respondent asserts on brief, is the permissible one ofpreserving "for job site pipefitters [such as those employedby Page Plumbing].work they have historically andtraditionally performed at job site."Respondent'spositionconcerning the architecturalspecifications is that they do not, as the General Counselurges,requirePage Plumbing to furnish and installfactorypipedfancoilroomunits.Alternatively,respondent contends that even if they do contain such arequirement this, alone,is insufficient to deprive PagePlumbing of control over the piping.B. Preliminary Facts and Conclusions1.Respondent's collective-bargaining contracts withthe AssociationSinceabout 1958 respondent's collective-bargainingcontractswith the Association,bindinguponPagePlumbing and theAssociation's othermembers,containedprovisions requiringpipe of a certaindiameterto be cut,threaded,and installedby pipefittersat construction sites.ArticleXI of respondent'scurrent agreementwith theAssociationstates, in this respect,that"allpipe twoinches(2") andunder and all hanger rodsare to be cut,threaded,and installedby employees on the job." Similarlanguage has appeared in collective-bargainingcontractsbetween respondent and associations of plumbing andmechanicalcontractorssince about1941, andrespondenthas sucessfully resistedefforts todelete it.2.Pipefitters'historical and traditional workRespondent refers to article XI of its current agreementand similar provisions in previous agreements as clausespreserving for its members "work they have historicallyand traditionallyperformedat job site."'Inthisconnection,William Kelly,respondent's business manager,testifiedthatupwards of 80 percent of jobsite workperformed by pipefitters is "on pipe two inches andunder."However,there is no breakdown in the record astohow much of this work consists of installing inbuildings under construction main and branch pipelines,with which this case is not concerned,and how much ofrrs(4) (i) to engage in, or to induce or encourage any individual employedby any person engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in the course of hisemployment to use,manufacture, process,transport,or otherwise handleor work on any goods,articles,materials,or commodities or to performany services;or (ii) to threaten,coerce,or restrain any person engaged incommerce or in an industry affecting commerce,where in either case anobject thereof is:r*r(B) forcing or requiring any person to cease using,selling, handling,transporting,or otherwisedealing in the productsof any otherproducer,processor,or manufacturer,or tocease doing business with any otherperson,..Provided,That nothing contained in this clause(B) shall beconstrued to make unlawful, where not otherwise unlawful, any primarystrikeor primary picketing;this work is devoted to the piping of auxiliary equipment,as typified by fan coil units, the possible relevancy ofwhich has already been discussed.'On the other hand, the record shows that a variety ofequipment containing factory piping measuring 2 inches orless is regularly handled and installed in buildings withoutdisturbing the factory piping by pipefitters qualified topipe the units involved at the jobsite. Thus, even the fancoil room units involved in this proceeding containfactorypipingof less than 2 inches,technicallyknown ascrossover piping,and coils,'which piping,respondentadmits in its brief,pipefitters"have never performed inthe field." Furthermore, the recordalso showsthat othertypesof factory piped equipment,includingboilers,chillers, sterilizers, refrigeration units, and ceiling heatingpanels, are likewise handled and installed in buildings bypipefitters leaving the factory piping undisturbed.Accordingly, I cannot find on this record that piping ofthe type concerned here is,as respondent asserts "work[pipefitters] have historically and traditionally performedat job site."3.The specificationsAbout 1964 LaVern J. Nelson,an architect,wasengaged byHoly CrossHospital to design an addition toits existing hospital.With the agreementof Holy CrossHospital,Nelson retained JamesP.Noble,a mechanicalengineer,to assist him in preparing the mechanical plansand specifications and to supervise their execution.At conferences for the developmentof themechanicalconcept for the hospital addition Nelson andNoble bothagreed that room heating and cooling shouldbe providedby factorypiped fan coil units.Noble thendrew the plansand specificationsfor themechanicalwork, which, fromtime to time, he reviewedwithNelson.These covered,among other things the new buildings'plumbing,heating,airconditioning,and ventilating systems andmadeprovision for room heating and coolingby fan coilunits."The introductorylanguage of the specifications relatingto the room heating and cooling units statesthat the"[c]ontractor shall furnish and install,whereshown on theplans, fan-coil room units manufactured and equipped asfollows."They thendescribe the components of the units;such as, the cabinet,coil, fan,etc., and conclude with thefollowing language:'In view of the fact,as I find below,that the architectural specificationsforthehospitalunderconstructionrequiredPagePlumbing, themechanical contractor,to install factory piped fan coil room units, afinding on the question of whether piping of the type appearing on suchunits has"historically and traditionally"been performed by pipefitters atjobsites,becomesunnecessary.NationalWoodworkManufacturersAssociation,149 NLRB646, 658,aftin this respect354. F.2d 594 (C.A.7).Such a finding,however,would have been necessary in the event of adetermination that the architectural specifications did not preclude PagePlumbing from piping the units at the construction siteNationalWoodworkManufacturers Association,et al,v.N L R.B,386 U.S 612,616, 646. For this reason evidence was received as to the historical andtraditional work of pipefitters and its inclusion of construction site pipingof equipment exemplified by, but not limited to, the fan coil units suppliedby Schemenauer for installation by Page Plumbing.This evidence havingbeen received, a finding on this point will be made for such value as it mayhave.'See in. 7'These units also contain a combination of pipe,known as end pocketpiping,also measuring 2 inches or less in diameter.'The mechanical specifications were received in evidenceas G C Exh.3.This exhibit will, as the occasion arises,be referred to in this Decisionas G.C. Exh. 3. LOCAL636, PLUMBERS AND PIPEFITTERS193Unitmanufacturer shall install automatic pneumatictemperaturecontrolvalvesfurnishedbyControlContractor and shall provide all associated pipingincluding a non-rated stop valve (optional - rated gasvalve) on supply and return... .Approved products shall be Schemenauer, AmericanAir Filter, Carrier, or approved equal."Themechanical specifications also provide that thearchitect shall supervise all work, and that he "shallinterpret the §pecifications . . . and shall decide all otherquestions in connection with the work."'=Upon the completion of the mechanical plans andspecificationsearly in 1966 they were submitted tocontractors and bids were invited. During the biddingperiod,which closed in May 1966, Noble,the engineerwho prepared the plans and specifications, conferred withseveral mechanical contractors, including Page Plumbing.In the course of his conferences with the contractorsNoble discussed the entire job with them and answeredtheir questions concerning his interpretatio of the plans. Inthisconnection,Noble,ashe related, advised thecontractors,whenthesubjectarose,that"thespecifications called for prepiped [fan coil]units."Not only did Noble advise contractors during thebidding period that the fan coil room units were to be"prepiped," but he also gave his interpretation of hisspecifications from the witness stand. "It provides," hetestified,"that the manufacturer of the fan coil unitfurnish, install the control valves and the piping inconnectionwith if This as a completed, prepiped,prewired unit will then be shipped to the contractor."Noble further testified that in drawing the specificationsfor the units, "it was [his] intent to provide for prepiping... and preassembly."Nelson and Edward Page, president of Page Plumbing,which pursuant to contract with Holy Cross Hospital isperforming the mechanical work involved in building theaddition to its hospital, gave similar testimony as to themeaning of the specifications relating to the fan coil roomunits.Thus,Nelson,who as architect, it will beremembered, is specially designated in the specifications tobe their interpreter "and to decide all other questions inconnection with the work" stated that he "was aware thatwhen the specifications were written [the fan coil roomunits] were to be prepiped." In the same vein Page, whosigned the bid submitted by Page Plumbing on the basisof which Page Plumbing was awarded the mechanicalcontract, said that "the specification called for fan coilunits to be furnished with control valves and associatedpiping, factory installed"; that it was his "understanding[when he submitted the bid] that there was to beprepiping"; and that "there wasn't any doubt in [his]mind"as to this.As noted above in connection with my findings as tothe historical and traditional work of pipefitters, the fancoil room units in question contain a combination of pipeknown as end pocket piping. The automatic pneumatictemperature control valves mentioned in the specificationsare attached to, and held in place by, pipes within this endpocket. As Kelly, respondent's business manager, testifiedin this regard, he has never "seen a fan coil unit [of theparticular type under consideration here] in which [the]"G C Exh. 3, pp. MAC-8 and MAC-9"G.C. Exh.3, "General Conditions," p. 2.control valves are mounted any differently."The contract between Page Plumbing and Holy CrossHospital,whichwas entered into on June 8, 1966,provides in pertinent part, that Page Plumbing "shallfurnish all labor and materials and perform all work forMechanical Trades for: Additions to Holy Cross Hospitalinstrictaccordancewith the specifications."Following the contract's execution Page Plumbing orderedfactory piped fan coil room units from Schemenauer forinstallation in the building being erected for Holy CrossHospital.During the winter and spring of 1967 Edward Page,presidentof Page Plumbing, and Kelly, respondent'sbusinessmanager,discussedtheworkwhichPagePlumbing was to perform at Holy Cross Hospital'saddition.The principal topic of their conversations wasthe architect's specifications for the fan coil room units.On one occasion during this series of talks Kelly, as heput it, told Page that respondent was "standing on the twoinchand under clause in [its] contract [with theAssociation],"and that this "contract had been inexistencemany years longer than this architect'sspecificationsand [he was] sure [Page] could get itchanged if we put enough pressure on." Kelly furthertestified that "every time [he] saw" Page during thisperiod he informed Page that "when these [factory piped]units cameon the job ... we wouldn't unload them."On May 5, 1967, following conversations between Kellyand Edward Page, as set forth above, Page Plumbing in aletter to Nelson, the architect, proposed that the piping ofthe fan coil room units provided for in the specificationsbe fabricated on the construction site. After severalconsultations with Noble" concerning the proposal madeby Page Plumbing, Nelson rejected it and authorizedNoble to informPagePlumbing of his decision. ThisNoble did by letter dated September 22, 1967, in which itwas stated that "it is the decision of the Architect and mydecision as the mechanical engineer, that the specificationsshall stand and the . . . unit ... shall be shipped to thejob preassembled...."InNovember 1967, an unpiped fan coil unitmanufacturedbySchemenauerwas received at thehospital addition construction site. This was not a roomunit,but a ceilingunit,and, apparently, the only one of itstype for which provision was made in the architecturalplans.Although the function of the fan coil ceiling unit andthe fan coil room units is the same, i.e., heating andcooling, the ceilingunit is,as the testimony of RobertQuinn" shows, differentin size andcomposition from theroom units. There are further differences in the place, andmanner,of installation. Thus, the ceiling unit was installedface down above a ceiling and the room units are to beinstalled inan upright position inside the rooms.The architectural plans call for the placing of thisunpiped fancoil ceilingunit above the ceiling of a roomwhich will serve as a physicians' lounge. It was installedthere by employees of Page Plumbing.As noted, the General Counsel contends that thespecifications require theinstallationof factory piped fancoil room units. Respondent takes a contrary position.""Noble,itwill be remembered,is the engineer Nelson engaged to assisthim in preparing the mechanical plans and specificationsfor the hospitaladdition which Nelson designedfor Holy CrossHospital."Quinn is employed as a foreman by Page Plumbing He is amember ofrespondent,which called him as a witness on its behalf."Although the relevant portion of thespecificationsappears earlier inthisDecision,itwillbe againset forth here for ready reference The 194DECISIONSOF NATIONALLABOR RELATIONS BOARDThe specifications are quite clear insofar as theyprovide for installation by the manufacturer of the fan coilroom units of automatic pneumatic temperature controlvalves.They are not so clear, and may be calledambiguous,with respect to the piping with which we arehere concerned.In this regard,they state thatthe "Unitmanufacturer...shall provide all associated piping." Thespecifications having been incorporated in the contractbetween Page Plumbing and Holy Cross Hospital, theymust be interpreted,as respondent recognizes on brief "byaccepted standards of contract construction."There are a myriad of rules, some of which are setforth in respondent'sbrief,by which contracts areconstrued."However,"theprimaryrulefortheconstruction of contracts is that the court must if possibleascertain and give effect to the mutual intention of theparties."City ofHarlan,Iowa v. Duncan Parking MeterCorporation,231 F.2d840, 841(C.A. 8).The parties to the contract here under consideration, ofwhich the specifications for the fan coil room units are apart, are Holy Cross Hospital and Page Plumbing. Theascertainment of their "mutual intention"is not difficult.It can readily be found in the testimony given by Nobleand Nelson,representatives of Holy Cross Hospital, oneparty to the contract,and Edward Page, who signed thecontract on behalf ofPage Plumbing,the other party.Noble, the engineer who, with the agreement of HolyCross Hospital,was retained by Nelson,itsarchitect,expresslytestifiedthathe intended in drawing thespecifications for the fan coil room units"to provide forprepiping."Similar testimony was given by Nelson" andEdward Page,the president of Page Plumbing.Declarations,such as these, as to the meaning of acontract by the parties to it are entitled to great weight. 4Williston,Contracts,790 (3d ed.).Many courts, bothFederal and State,have spoken on this point to the sameeffect.For example,inKerfoot et al, v.Kessener et al., 84N.E. 2d 190,200, the Indiana Supreme Court stated,"Whena contract is ambiguous, the construction placedupon itby the partiesis of great weight in determining thetruemeaning of the terms." Similarly, inLambertz v.Builders,Inc.etal.,331P.2d 559, 563,theKansasSupreme Court held that "in determining the meaning ofan indefinite or ambiguous contract,the interpretationplacedupon it by the parties themselves is to beconsideredby the courtand is entitled to great, if notcontrolling,weight."For further examples of likeholdings,seeTyler,etal.v.New York TelephoneCompany,192 F.Supp. 52, 57 (S.D.N.Y.);In re Field'sWill,204 N.Y.S.2d 947, 949 (N.Y. App. Div.); andWackv.Wack,74 N.Y.S.2d 435, 437 (N.Y. Sup. Ct.).Ascribing to the testimonyof Noble,Nelson, and Pagethe great weight which the authorities hold it deserves, Ispecifications(G.C. Exh.3, pagesMAC-8 and MAC-9)provide:Contractor shall furnish and install,where shown on the plans, fan-coilroom units manufactured and equipped as follows.***rsUnit manufacturer shall install automatic pneumatic temperature controlvalves furnishedby Control Contractorand shall provide all associated,piping including a non-rated stop valve(optional-rated gas valve) onsupply and return....Approved products shall be Schemenauer, AmericanAir Filter, Carrier,or approved equal."See, for example,4 Williston,Contracts,Ch. 22 (3d ed.); 3 Corbin,Contracts,Chs. 24and 25; and 17Am. Jur.2d, 624-710."Inasmuch as Nelson was designated in the specifications as being theperson to"interpret"them,I attach special significance to his testimony inthis regard.find that the specifications under consideration requirePage Plumbing to install factory piped fan coil room unitsin the hospital addition under constructionfor Holy CrossHospital.There is a further basis for this finding. As foundabove, the specifications clearly state that the pneumatictemperature control valves shall be installed in the fan coilroomunitsby theirmanufacturer.The evidenceestablishes that these valves are incorporated in, fastenedto,and held in place by, the piping" which respondentcontends should be attached to the units by its membersat the construction site. To give effect to respondent'scontention in this regard would make it impracticable forthemanufacturer to install the valves.Inasmuch as theinstallationof the valves by the manufacturer of the fancoilroom units is unambiguously set forth in thespecifications,logic impels their construction as alsorequiring that the piping be installed by the manufacturer.One of the arguments made by respondent in its brief"is that the specifications should not be interpreted asproviding for factory piping of fan coil units because onewas received at the jobsite unpiped and was installedwithout objection from Noble. However, this argumentoverlooks the facts that the unit in question was a ceilingunit, not a room unit,with the specifications for which weare concerned;that it is different in size and compositionfrom the room units;and that it was mounted facedownward, whereas the room units are to be set in anupright position inside the rooms in which they are to belocated.C. Facts Concerning Respondent's Alleged UnfairLabor PracticesAs noted in the introductory portion of this Decisionthe complaint alleges that respondent violated Section8(b)(4)(B)of the Actby instructing employees of PagePlumbing not to handle factory piped fan coil room units,manufactured by Schemenauer,when they arrived at theconstruction site of the Holy Cross Hospital addition. Thecomplaint further alleges that as a result of theseinstructionsemployees of Page Plumbing refused tounload or handle these units at the site.Although respondent'sanswer denied the foregoingallegationsof the complaint, in its brief respondentconceded"that,pursuant to instructions pipefittersemployed byPageon the Holy Cross job did, on March4, refuse to handle two Schemenauer prepiped fan coilunits."" Because of this concession particular findings willnot be made with respect to respondent's conduct. Instead,itisgenerally found,paraphrasing where possible thelanguage of Section 8(b)(4) of the Act, that respondentinduced and encouraged individualsemployed by PagePlumbing to refuse in the course of their employment tohandleandwork upon the fan coil room unitsmanufactured by Schemenauer because they were piped inSchemenauer's factory rather than at the construction site."The witnesses who gave testimony to this effect included Kelly,respondent's business manager. As earlier set forth,Kelly stated on thispoint that he has never "seen a fan coil unit [of the particular type underconsiderationhere] in which[the]control valves are mounted anydifferently ""Although I have not discussed all of respondent's arguments andcontentions each has been considered and studied."The complaint also alleges,and the answer denies,that respondentadvised a representative of the Association, the charging party, that it hadinstructed employees of Page Plumbing"not to handle the Schemenauerfan-coil units if they arrived prepiped."In view of respondent's concession,a finding as to this allegation would be surplusage. LOCAL636, PLUMBERS AND PIPEFITTERSItisfurthergenerallyfound that in this mannerrespondent restrained and coerced Page Plumbing.t'D. Contentions And Concluding Findings ConcerningRespondent's AllegedUnfair LaborPracticesInview of my findings as to the import of thespecifications which were included in the contract betweenPage Plumbing and Holy Cross Hospital and as torespondent'sconduct,my decision is governed byMechanical Contractors'Associationof Cleveland, Inc.,(crossover piping incident),168NLRB No.138, and byNationalWoodwork Manufacturers Association(Nason,McDonnell,and Driscoll incidents),149 NLRB646, 657,658, affd.inpertinentpart 354 F.2d 594 (C.A. 7). Inthosecasesitwas held that where architecturalspecifications included in a contract awarded to aconstruction contractor provide for the installation ofbuilding components manufactured in a certain way it isviolativeof Section 8(b)(4)(B) of theAct for a labororganization to induce the contractor's employees not tohandle or work upon those items,or to threaten to refuseto permit their installation,because of the manner of theirmanufacture.Thus,inMechanical Contractors'the Board stated inthis regard:The Board of Education had specified in its contractproposals that "cross-over"piping be factory installed.Wrightco[the construction contractor]therefore had nochoice but to contract with Trane[the manufacturer oftheiteminvolved]fortheinstallationofthe"cross-over"pipingat the factory.The Board ofEducation and not Wrightco was responsible for thisdecision and only the former could change it. Wrightcowas a neutral as to this aspect of the pipe installation,with the Board of Education being the primaryemployer.Hence,thepressureexertedagainstWrightco,a secondary employer, to force the Board ofEducation,theprimary employer, to change itsspecifications was secondary action which was unlawfulunder Section 8(b)(4)(B).Similarly, inNational Woodworkthe rationale for findinga violation of Section 8(b)(4)(B)was spelled out in thefollowing language:As the specifications required the use of precut or prefitdoors and the three contractors were required bycontract to follow the specifications.the work ofcutting out and fitting doors was thereby assigned bythe owners[of the projects] to the mill suppliers and thegeneral contractors were merely selected by the ownerstocarryout this predetermined assignment.Thespecificationsthuseffectivelydeprived these threegeneral contractors of control of the assignment of thiswork and rule 17 [which provided for construction sitecutting and fitting of doors]of their contract[with theDistrictCouncil] therefore was no longer applicable.They couldnot grant the District Council's request thatthe work of cutting out and fitting doors be done on thejobsite and were powerless to settle the dispute ....Inthesecircumstances,theeffectwhich the DistrictCouncil'sconduct against the general contractors wasdesigned to produce was to force or require therespectiveowners of the projects to reassign thedisputed work to the general contractors by agreeing to"Effectivelyinducing a refusal to work constitutes restraint and coercionwithin the meaning of Section 8(b)(4Xii). BaughanPlumbingand HeatingCompany, Incorporated,157 NLRB 20, 21.195change the specifications so as to eliminate therequirement for precut or prefit doors and to compelthe three general contractors to change and reduce theircontracts with their respective mill suppliers ... and thelatter in turn with the door manufacturers.fromprefit and precut doors to "blank" or "blind" [doors].Thus, the real targets of the District Council's conductwere the respective owners of the three projects, the millsuppliers,and the door manufacturers. The threegeneral contractors.were in these instances thesecondary targets against whom the pressure wasdirected in the form of refusing to hang the precut andprefit doors in an effort to achieve the other objectives.Respondent's contention that the object of its conductwas to enforce the provision of its collective-bargainingcontract with the Association relating to construction sitefabricationof pipe measuring 2 inches and under indiameter is not well taken. Similar contract provisionswere present and notedby theBoard inMechanicalContractors'andNationalWoodwork.With respect tothis it was stated in the latter, in which a contractenforcement contention was also raised, "[t]he fact thatthe District Council was also seeking to enforce the `willnot handle' provision of rule 17 of its contract with thethree general contractors,a provision...previously foundtobe a lawful work-protection or work-preservationclause, `does not make lawful conduct, which in theabsence of such a provision, is prohibited by statute .. .[Local 5, United Association of Journeymen, etc.,137NLRB 828, 831]."'Considerationofarelatedargumentmade byrespondent is appropriate at this point.Respondent assertson brief, as justification for its conduct, that it waspreserving "for jobsite pipefitters . . . work they hadhistorically and traditionally performed at job site." As Ihave already stated, I am unable to find, on the record ofthis case, that this is a fact. However, even had I found inrespondent's favor on this point it would have availedrespondent nothing.InNationalWoodworka finding wasexpressly made "that the tasks of cutting out and fittingdoors, has, at least customarily, been performed bythe carpenters, employed on the jobsite." Nevertheless,theBoard concluded,because of the specificationsrequiring the installation of precut and prefit doors, thatthe refusal of the labor organization there to permitemployees to hang those doors was a violation of 8(b)(4)(B).22NationalWoodwork Manufacturers Association et al,v.N.L.R.B.,386U.S.612,heavilyreliedon byrespondent in supportof itspositionthat its object is notwithin the proscriptions of Section 8(b)(4)(B) of the Act,is patently not in point. That case, in pertinent part, wasan appeal to the Supreme Court from that portion of theBoard's decision inNationalWoodwork,affirmed by thecourt of appeals," dismissing the complaint which issuedthere insofar as it related to a refusal of a labororganization to permit employees to hang prefit andprecut doors where their employer was not bound byspecifications in his construction contract to install suchdoors." Not before the Court, as it explicitly noted," was"Compare the Board's conclusions in the same case that no violationwas involved in similar conduct respecting employees of a contractor,Frouge,who was not required by building specifications to install factoryfinished doors"NationalWoodwork ManufacturersAssociation, et al,vN L.R.B ,354 F.2d 594 (C.A 7)."See In. 22."See In 3 of the SupremeCourt's opinion,386 U.S. 616. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatsectionof the Board'sdecisioninNationalWoodworkinwhich a violation of Section 8(b)(4)(B) wasfoundon similar conduct respecting employees ofcontractors required by architectural specifications toinstall factory finished doors.Respondent'sfinalargument,insofar as its object isconcerned,is,as stated in its brief,that the"Board'sright-to-control cases [cannot]foreclose all other inquiryon objective."This argument,on the soundness of which Imake no judgment,should more properly be addressed tothe Board,itself,or to higher authority rather than to aTrialExaminer,whose duty it is to follow precedentestablished by the Board.Prudential Insurance Companyof America,119NLRB768, 773,reversed on othergrounds 361U.S. 477.Page Plumbing being bound by its contract with HolyCross Hospital to install in the latter'shospital factorypiped fan coil room units,itfollows,because PagePlumbing could not control this aspect of its work, whichrespondent disfavored, that respondent's conduct had anobject proscribed by Section 8(b)(4)(B)of the Act. Iconclude therefore,that respondent engaged in unfairlabor practices within the meaning of that section.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent'sactivities set forth in section III, above,occurringinconnectionwiththeoperationsofSchemenauer and Page Plumbing set forth in section I,above,have a close,intimate,and substantial relationshipto trade, traffic,and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(b)(4)(B) of theAct,my Recommended Order will direct respondent tocease and desist therefrom and to take such affirmativeaction as will effectuate the purposes of the Act. In hisbrief,theGeneral Counsel urges that I recommend anorder of a type broader in scope than that which isnormally entered in cases of this sort for the reasonrespondent "has previously been found in violation ofsubstantially identical violations of the Act.Local 636,United Association(DetroitEdisonCo.),123NLRB225."Without commenting on the General Counsel'ssuggestion that the unfair labor practices which I havefound respondent engaged in here were "substantiallyidentical"with those present inDetroit Edison,I note thatthe latter were engaged in by respondent more than 10yearsago.Because of this time lapse the GeneralCounsel's request is denied.Upon the basis of the foregoing findings of fact andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.HolyCrossHospital,Schemenauer and PagePlumbing are engaged in commerce within the meaning ofSection2(6) and (7) andSection 8(b)(4)(B) of the Act.2.Holy CrossHospital is a person within the meaningof Section2(1) andSection 8(b)(4) of the Act.3.Respondent is a labor organizationwithin themeaning of Section2(5) of the Act.4.By inducing and encouraging individuals employedby Page Plumbing to engage in a strike and in a refusal inthe course of their employment to handle and work uponfactorypiped fan coil room units manufactured bySchemenauer,which Page Plumbing was required by itscontract with Holy Cross Hospital to install in an additionto a hospital being erectedforHoly CrossHospital, andby coercing and restraining Page Plumbing,an objectthereof being to force or require Page Plumbing to ceaseusing factory piped fan coil room units and to cease doingbusinesswithSchemenauer and Holy Cross Hospitalrespondent has engaged,and is engaging,in unfair laborpracticeswithin the meaning of Section 8(b)(4)(i)and(ii)(B) of the Act.5.The unfair labor practices engaged in by respondent,as set forth in ConclusionofLaw 4,above,affectcommerce within the meaning of Section2(6) and (7) ofthe Act.Upon the foregoing findings of fact,conclusions of law,and upon the entire record in this case,Ihereby issue thefollowing:RECOMMENDED ORDERLocal 636,UnitedAssociation of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry oftheUnited States and Canada,AFL-CIO,itsofficers,agents, and representatives,shall:1.Cease and desist from engaging in, or in any manner,includingorders,directions,instructions,requests,orappeals,however given,made,or imparted,inducing orencouraging any individual employed by Page Plumbingand HeatingCompany orby any other person engaged incommerce or in an industry affecting commerce to engagein,a strike or in a refusal in the course of hisemployment:(1) to handle or work upon factory piped fancoil room units or related products where Page Plumbingand Heating Company or such other person is required bycontract to use such products,or (2) to use,manufacture,process,transport,or otherwise handle or work on anygoods,articles,materials,or commodities or to performany services;or in any manner, or by any means,threatening,coercing,or restraining Page Plumbing andHeatingCompany or any other person engaged incommerce or in an industry affecting commerce, where anobject of any of the foregoing conduct is to force orrequirePage Plumbing and Heating Company or anyotherpersontoceaseusing,selling,handling,transporting, or otherwise dealing in factory piped fan coilroom units or related products,when required to do so bycontract,or to cease doing business with SchemenauerManufacturing Company or with Holy Cross Hospital,Franciscan Sisters of Michigan, Inc.2.Take the following affirmative action which it isfound will effectuate the policies of the National LaborRelations Act, as amended:(a)Withdraw and rescind any and all orders, directions,instructions,requests,orappealspursuant to whichemployees of Page Plumbing and Heating Companyrefused at the site of the construction of an addition to ahospital for Holy Cross Hospital, Franciscan Sisters ofMichigan,Inc., to unload,handle,work upon,or install insaid hospital addition under construction,factory pipedfan coil room units.(b)Post at its office copies of the attached notice LOCAL 636, PLUMBERS AND PIPEFITTERS197marked"Appendix.""Copies of said notice,on formsprovided by the Regional Director for Region 7, afterbeing signed by respondent'sauthorized representative,shall be posted by respondent immediately upon receiptthereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including all placeswherenoticestomembers are customarily posted.Reasonable steps shall be taken by respondent to insurethat said notices are not altered,defaced,or covered byany other material.(c)Deliver to the Regional Director for Region 7signed copies of said notice in sufficient number forposting by Page Plumbing and Heating Company, othermembers of Mechanical Contractors Association ofDetroit,Inc., and Schemenauer Manufacturing Company,they being willing,at all locations where notices to theirrespective employees are customarily posted.(d)Notify the Regional Director for Region 7, inwriting,within 20 days from receipt of this Decision, whatsteps have been taken to comply herewith.r'"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 636,UNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPE FITTING INDUSTRY OF THEUNITEDSTATESANDCANADA,AFL-CIO,TOEMPLOYEESOFPAGEPLUMBINGANDHEATINGCOMPANY,SCHEMENAUER MANUFACTURING COMPANY,AND TO EMPLOYEES OF ALL MEMBERS OF MECHANICALCONTRACTORS ASSOCIATION OF DETROIT, INC.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the Policies of the National LaborRelations Act, as amended,we hereby notify you that:Aftera trial in which all sides had the opportunity topresent their evidence it has been found that we violatedthe law by committing unfair labor practices. Accordinglywe post this notice and we will keep the promises that wemake in this notice.WE WILL NOT in any way order,direct,instruct, urge,ask,persuade,or influence our members or otherindividuals employed by Page Plumbing and HeatingCompany to refuse to unload,handle,work upon, orinstallfactory piped fan coil room units or similarequipmentwherePagePlumbingandHeatingCompany is required by building specifications orcontract to install such equipment.WE WILL NOT call a strike, or in any way order,direct,instruct,urge,ask, persuade,or influence ourmembers or other individuals employed by PagePlumbing and Heating Company or by any othercompany to refuse to do any work,NOR WILL WE pupressure of any kind on Page Plumbing and HeatingCompany or on any other company where our purposeindoing any of these things is (1) to force PagePlumbing and Heating Company or any other companyto stop using,selling,handling,transporting,or dealinginfactorypiped fan coil room units or similarequipmentwherePagePlumbingandHeatingCompany or any other company is required to do so bybuilding specifications or contract;or (2) to force PagePlumbing and Heating Company or any other companytostopdoingbusinesswithSchemenauerManufacturing Company or Holy Cross Hospital.WE WILL,andWE DO NOW, cancel,revoke, andwithdraw the orders and instructions given to ourmembers and other individuals employed by PagePlumbing and Heating Company not to unload,handle,work upon, or install factory piped fan coil room unitsattheHolyCrossHospitaladditionnow underconstruction.WE WILL and WE DO Now, notify our members andother individuals employed by Page Plumbing andHeating Company that we have no objection to theirunloading, handling,working upon, or installing factorypiped fan coil room units at the Holy Cross Hospitaladdition now under construction.DatedByLOCAL636,UNITEDASSOCIATIONOFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If persons have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice,500 BookBuilding,1249Washington Boulevard, Detroit,Michigan48226,Telephone 226-3200.